DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Drawings

The drawings were received on 12/29/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim1-5, 7, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama (US2020/0355419) in view of Kawano et al. (US2015/0143841).

Regarding Claim 1, Tomiyama teaches an air conditioner [fig 1] comprising a refrigerant circuit, the refrigerant circuit including: 
a compressor [12; 0031]; 
an outdoor heat exchanger [20; 0031]; 
an outdoor expansion valve [18; 0031]; 
an indoor heat exchanger [62; 0039]; 
an auxiliary heat exchanger [34] provided on a refrigerant pipe [10d] between the outdoor heat exchanger [20] and the indoor heat exchanger [62; fig 1], the auxiliary heat exchanger connected in series with the outdoor expansion valve [18; 0048; fig 1]; and 
a rectifier [32] configured to allow a refrigerant flowing from the outdoor heat exchanger [20] toward the indoor heat exchanger [62] in a cooling operation and a refrigerant flowing from the indoor heat exchanger [62] toward the outdoor heat 
Tomiyama does not teach where the indoor heat exchanger has an indoor expansion valve.
However, Kawano teaches an air conditioner [fig 1] having an indoor expansion valve [42; 0044; fig 1; where one skilled in the art would recognize that the system of Tomiyama having been improved with the expansion valve taught by Kawano would necessarily have refrigerant that flows from the outdoor heat exchanger toward the indoor expansion valve in a cooling operation and a refrigerant flowing from the indoor expansion valve toward the outdoor heat exchanger in a heating operation] and it is known in the field of endeavor of refrigeration that in a condition where a plurality of indoor heat exchangers are used, it is advantageous to have an indoor expansion valve to completely shut off the flow of refrigerant when a particular indoor heat exchanger is not in use [0078].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomiyama to have where the indoor heat exchanger has an indoor expansion valve in view of the teachings of Kawano in order to have an indoor expansion valve to completely shut off the flow of refrigerant when a particular indoor heat exchanger is not in use.

Regarding Claim 2, Tomiyama, as modified, teaches the invention of Claim 1 above and Kawano teaches wherein a refrigerant flowing between the indoor expansion valve and the outdoor expansion valve is mixed in a gaseous state and a liquid state [As disclosed above, see the rejection of claim 1 above for detailed discussion and where the limitation recited in the claim has been considered a recitation of intended use.  

Regarding Claim 3, Tomiyama, as modified, teaches the invention of Claim 1 above and Tomiyama teaches wherein the rectifier [32], in the cooling operation, allows: the refrigerant passed through the outdoor expansion valve [18] to flow to the indoor expansion valve [As modified above by Kawano, see the rejection of claim 1 above for detailed discussion]; and the refrigerant passed through the outdoor heat exchanger [20] to flow to the auxiliary heat exchanger [34; 0088-0090].
.
Regarding Claim 4, Tomiyama, as modified, teaches the invention of Claim 1 above and Tomiyama teaches wherein the rectifier [32], in the heating operation, allows: the refrigerant passed through the indoor expansion valve [As modified above by Kawano, see the rejection of claim 1 above for detailed discussion] to flow to the auxiliary heat exchanger [34]; and the refrigerant passed through the outdoor expansion valve [18] to flow to the outdoor heat exchanger [20; 0088-0090].

Regarding Claim 5, Tomiyama, as modified, teaches the invention of Claim 1 above and Tomiyama teaches wherein the rectifier includes: a first check valve [32c] to allow only a flow of the refrigerant from the indoor expansion valve [As modified above by Kawano, see the rejection of claim 1 above for detailed discussion] toward the auxiliary heat exchanger [34] in the heating operation; 

a third check valve [32d] to allow only a flow of the refrigerant from the outdoor heat exchanger [20] toward the auxiliary heat exchanger [34] in the cooling operation; and 
a fourth check valve [32a] to allow only a flow of the refrigerant from the outdoor expansion valve [18] toward the indoor expansion valve [As modified above by Kawano, see the rejection of claim 1 above for detailed discussion] in the cooling operation [0088-0090; fig 1].

Regarding Claim 7, Tomiyama, as modified, teaches the invention of Claim 1 above and Tomiyama teaches an injection passage [35] to allow a part of the refrigerant flowing from the auxiliary heat exchanger [34] to the outdoor expansion valve [18] to flow to the compressor [12] through the auxiliary heat exchanger [34; 0091-0096]; and a supercooling expansion valve [36] to expand the refrigerant in the injection passage flowing toward the auxiliary heat exchanger [0091--0096].

Regarding Claim 14, Tomiyama teaches an air conditioner [fig 1] comprising a refrigerant circuit, the refrigerant circuit including: 
a compressor [12; 0031]; 
an outdoor heat exchanger [20; 0031]; 
an outdoor expansion valve [18; 0031]; 
an indoor heat exchanger [62; 0039]; 
an auxiliary heat exchanger [34] provided on a refrigerant pipe [10d] between the outdoor heat exchanger [20] and the indoor heat exchanger [62; fig 1], the auxiliary heat exchanger connected in series with the outdoor expansion valve [18; 0048; fig 1]; and 

Tomiyama does not teach where the indoor heat exchanger has an indoor expansion valve.
However, Kawano teaches an air conditioner [fig 1] having an indoor expansion valve [42; 0044; fig 1; where one skilled in the art would recognize that the system of Tomiyama having been improved with the expansion valve taught by Kawano would necessarily have refrigerant that flows from the outdoor heat exchanger toward the indoor expansion valve in a cooling operation and a refrigerant flowing from the indoor expansion valve toward the outdoor heat exchanger in a heating operation] and it is known in the field of endeavor of refrigeration that in a condition where a plurality of indoor heat exchangers are used, it is advantageous to have an indoor expansion valve to completely shut off the flow of refrigerant when a particular indoor heat exchanger is not in use [0078].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomiyama to have where the indoor heat exchanger has an indoor expansion valve in view of the teachings of Kawano in order to have an indoor expansion valve to completely shut off the flow of refrigerant when a particular indoor heat exchanger is not in use.


Regarding Claim 18, Tomiyama, as modified, teaches the invention of Claim 14 above and Kawano teaches wherein a refrigerant flowing between the indoor expansion valve and the outdoor expansion valve is mixed in a gaseous state and a liquid state [As disclosed above, see the rejection of claim 1 above for detailed discussion and where the limitation recited in the claim has been considered a recitation of intended use.  Applicant has not identified any additional structure beyond that which has been disclosed by the prior air references and thus the prior art structure as modified above is capable of preforming as intended.  Lastly, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claims 19 and 20, Tomiyama, as modified, teaches the invention of Claim 14 above and Tomiyama teaches an injection passage [35] to allow a part of the refrigerant flowing from the auxiliary heat exchanger [34] to the outdoor expansion valve [18] to flow to the compressor [12] through the auxiliary heat exchanger [34; 0091-0096]; and a supercooling expansion valve [36] to expand the refrigerant in the injection passage flowing toward the auxiliary heat exchanger [0091--0096].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama (US2020/0355419) in view of Kawano et al. (US2015/0143841) as applied to claim 1 above, and further in view of Imada (JPH10132410A).



Regarding Claim 6, Tomiyama teaches the invention of Claim 1 above but does not teach at least one bypass passage bypassing the outdoor expansion valve; and at least one flow regulating valve installed on the at least one bypass passage.
However, Imada teaches an air conditioner [fig 1] having at least one bypass passage [2i] bypassing an outdoor expansion valve [EV-1; fig 1; and at least one flow regulating valve [SV] installed on the at least one bypass passage [0039] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a structure that bypasses the outdoor expansion valve and thereby make the system more flexible.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomiyama to have at least one bypass passage bypassing the outdoor expansion valve; and at least one flow regulating valve installed on the at least one bypass passage in view of the teachings of Imada where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a structure that bypasses the outdoor expansion valve and thereby make the system more flexible.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama (US2020/0355419) in view of Kawano et al. (US2015/0143841) as applied to claim 14 above, and further in view of Sakitani et al. (US2008/0060365).



Regarding Claim 15, Tomiyama, as modified, teaches the invention of Claim 14 above but does not teach wherein the passage changer includes a four-way valve.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tomiyama to have wherein the passage changer includes a four-way valve in view of the teachings of Sakitani where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secure a structure that changes the flow of refrigerant.

Regarding Claim 16, Tomiyama, as modified, teaches the invention of Claim 15 above and Kawano teaches wherein the four-way valve [As modified above, see the rejection of claim 15 above for detailed discussion], in the cooling operation, allows: the refrigerant passed through the outdoor expansion valve [41] to flow to the indoor expansion valve [42], and the refrigerant passed through the outdoor heat exchanger [30] to flow to the auxiliary heat exchanger [64; 0077; 0078].

Regarding Claim 17, Tomiyama, as modified, teaches the invention of Claim 15 above and Kawano teaches wherein the four-way valve [As modified above, see the rejection of claim 15 above for detailed discussion], in the heating operation, allows: the refrigerant passed through the indoor expansion valve [42] to flow to the auxiliary heat 

Allowable Subject Matter
Claim 8 is allowed.  Claims 9-13 are cited as allowable based upon dependency on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763